While I concur in the affirmance of the judgment, I take this opportunity of saying that I think the debtor district should be allowed to spread the assessment over a period of the same number of years that was covered by the delinquency. It might work a great hardship on some counties (if not appellant county), to raise by one year's levy enough money to pay a three or four-year delinquency. This would be equitable, as the debtor district is in no way responsible for the failure or delinquency of officers of the creditor district, to comply with the law and certify the number of pupils and amount due. Moreover, there is good reason why these certificates should be made on time, so that the debtor district might, at the time, while the evidence is available, ascertain if the certificate is correct and the number of pupils claimed were entitled to, and did, attend the schools.
I am authorized to say that Mr. Justice Holden concurs with the foregoing views. *Page 675